internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------------------ ------------- -------------------------------------------- -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number --------------------- refer reply to cc int b02 plr-138505-09 date date ty ---------------------------------------------- ty ---------------------------------------------- legend taxpayer parent subsidiary fc state b date year year year -------------------------------------------- ---------------- --------------------------------- ------------------------- ------------------------ ------------- ---------- ---------------------------------------- ---------------------------------------- ---------------------------------------- accounting firm p accounting firm q --------------------------------------------- -------------------------- dear -------------------- this is in response to a letter dated date submitted by taxpayer’s authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by its authorized representatives and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a separate series of parent a statutory trust organized under the laws of state b taxpayer qualifies as a regulated_investment_company under sec_851 of the internal_revenue_code_of_1986 as amended taxpayer is an open-end management investment_company registered under the investment_company act of as amended taxpayer is treated as a separate taxpayer under sec_851 of the code taxpayer reports its income under the accrual_method of accounting and its fiscal_year ends on date in year taxpayer purchased stock of fc taxpayer had previously acquired subsidiary which in year merged into fc in a tax-free transaction for u s federal_income_tax purposes taxpayer’s stock in subsidiary was exchanged for shares of fc with such stock’s holding_period including the holding_period of the stock for which it was exchanged for taxable years ended in year year and year for taxpayer taxpayer contracted with accounting firm p to perform administrative services for taxpayer including tax_return preparation identification of pfics and recommendations for appropriate tax elections including qualifying electing fund qef elections accounting firm p employed tax accountants who were competent to render tax_advice with respect to stock ownership of a foreign_corporation and in particular were experienced in preparing tax returns in identifying pfics and in recommending tax elections relevant to taxpayer accounting firm p had complete access to the records of taxpayer including lists of stocks purchased by taxpayer as well as access to financial information relevant to fc and access to all other relevant facts and circumstances regarding taxpayer’s ownership of fc stock fc was not a pfic for taxpayer’s taxable_year ended in year however fc was a pfic for taxpayer’s taxable_year ended in year accounting firm p failed to identify fc as a pfic with respect to taxpayer’s taxable_year ended in year and failed to advise taxpayer of the possibility of making or the consequences of failing to make a qef election with respect to fc for that tax_year as a result the tax_return prepared by accounting firm p on behalf of taxpayer with respect to taxpayer’s taxable_year ended in year failed to include a qef election for fc and taxpayer failed to make a timely election pursuant to sec_1295 of the code to treat fc as a qef for taxpayer’s taxable_year ended in year in year accounting firm q performed a review of the stocks owned by taxpayer in order to identify any pfics in which taxpayer had invested in the course of its review accounting firm q identified fc as a pfic owned by taxpayer for taxpayer’s taxable_year ended in year taxpayer has submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef elections by the election due dates including the roles of accounting firm p and accounting firm q taxpayer represents that it provided information regarding the ownership and financial data of fc to accounting firm p and accounting firm q taxpayer represents that in the relevant years fc was not identified as a pfic and taxpayer did not receive any advice regarding the availability of a qef election with respect to fc in addition taxpayer submitted an affidavit from accounting firm p corroborating the representations made by taxpayer with respect to the discovery of fc’s pfic status taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc under sec_1_1295-3 retroactive to year and effective for all subsequent years law sec_1295 of the code provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell special counsel international
